
	
		II
		112th CONGRESS
		1st Session
		S. 176
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish minimum standards for States that allow the
		  carrying of concealed firearms. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Common Sense Concealed Firearms
			 Permit Act of 2011.
		2.Concealed
			 firearms permits
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C, the following:
				
					926D.Concealed
				firearms permits
						(a)In
				generalEach State that allows residents of the State to carry
				concealed firearms shall—
							(1)establish a
				process to issue permits to residents of the State to carry concealed firearms;
				and
							(2)require that each
				resident of the State seeking to carry a concealed firearm in the State obtain
				a permit through the process established under paragraph (1).
							(b)RequirementsIn
				establishing a process to issue permits to carry concealed firearms under
				subsection (a), a State shall—
							(1)ensure that a
				local law enforcement agency participates in the process; and
							(2)at a minimum,
				require that an applicant for a permit to carry a concealed firearm—
								(A)be a legal
				resident of the United States;
								(B)be not less than
				21 years of age;
								(C)demonstrate good
				cause for requesting a concealed firearm permit; and
								(D)demonstrate that
				the applicant is worthy of the public trust to carry a concealed firearm in
				public.
								(c)Law enforcement
				agency reportIf a State establishes a process under subsection
				(a) that allows for an agency other than a law enforcement agency to issue
				permits to carry concealed firearms, the process shall require that—
							(1)a local law
				enforcement agency submit to the agency responsible for issuing permits a
				written report that describes whether the applicant meets the standards of the
				State to carry a concealed firearm; and
							(2)the agency
				responsible for issuing permits maintain a report submitted under paragraph (1)
				in the file of the applicant.
							(d)DefinitionIn
				this section, the term local law enforcement agency means a law
				enforcement agency of the unit of local government with jurisdiction of the
				area in which the applicant for a permit to carry a concealed firearm
				resides.
						(e)ComplianceNot
				later than 270 days after the date of enactment of this section, each State
				described in subsection (a) shall be in compliance with this
				section.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 926C the following:
				
					
						926D. Concealed firearms
				permits.
					
					.
			
